DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 10-24 have been examined and are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11, 14, 16, 19, 21, 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 includes “notify a surveillance image of the person and a location of the person in the surveillance video.” It is not clear what it means to notify an image and a location of a person. Is a user being notified of the image and a location of the person? Claims 16 and 21 are likewise rejected. 
	Claim 14 includes “the captured video.” There is insufficient antecedent basis for this limitation in the claim. Claims 19 and 24 are likewise rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 10-24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wang et al., Pub. No.: US 20080252722 A1, hereinafter Wang.

As per claim 10, Wang discloses An information processing system comprising: one or more memories that store: 
a database storing surveillance videos (paragraph 25, 33 disclose storing surveillance videos); and 
program instructions; and one or more processors that read the program instructions to: 
extract first features of an image of a person included in a captured surveillance video (paragraph 28-32 disclose obtaining features of a  and 
collate the first features to second features which are extracted from a surveillance video, of the surveillance videos, stored in the database (see at least paragraphs 28-32 which disclose many types of features (i.e. collate first and second features by identifying and obtaining different types of features) and groupings of features (i.e. collated first and second features by organizing and storing features together) that are extracted from videos and which are scored with respect to one another (i.e. another example of collate as claimed) and weighted individually and as groups (i.e. another example of collate as claimed)), wherein the image of the person includes at least one of an upper half of a body, a lower half of the body, and at least one of a plurality of belongings (paragraph 28-31 disclose images of at least an entire head, hand, body, feet, face, height (i.e. upper and lower half of a body), clothing (i.e. a belonging), a hat (i.e. another belonging); also, fig.’s 1B, 2B, 4B illustrate an image of the person’s upper half of body).

As per claim 11, Wang discloses the information processing system according to claim 10, wherein said one or more processors read the program instructions to further: 
search the person in the surveillance video, using the first features (see rejection of claim 1 including disclosure of features as per paragraphs 28-32 - note that the abstract, paragraphs 13, 28, 29 disclose tracking, person/face recognition all of which are done using the features to search persons in a video); and 
(abstract, paragraph 16, 33, 35; fig.’s 1B, 2B, 4A-4B).

As per claim 12, Wang discloses the information processing system according to claim 10, wherein the one or more processors read the program instructions to further: output a similarity between each of the first features and each of the second features, the similarity corresponding to each of parts of the person (paragraph 30 discloses an expectation function O that compares groups of quantized feature values of a plurality of video frames in order to calculate a score relating to the degree of correspondence to the expectancy values of the frames (i.e. one example of output a similarity between features as claimed); additionally, and/or alternatively, argmax of said function selects (i.e. outputs) the images having the higher values as the key frames (i.e. a similarity) based on the quantized feature groupings (i.e. between each of the first features and each of the second features). Paragraphs 28-31 disclose the parts of a person).

As per claim 13, Wang discloses The information processing system according to claim 12, wherein the one or more processors read the program instructions further to display the similarity (see rejection of claim 12 – note that paragraphs 28-30 disclose an output of the expectation function O, an output of argmax of the expectation function O, and an output of the field 

As per claim 14, Wang discloses The information processing system according to claim 10, wherein the one or more processors read the program instructions further to: 
detect a predetermined action in the captured video, using a detector (abstract, paragraphs 24, 33, 35 disclose detecting suspicious intrusion action in surveillance video using the system as disclosed including cameras, a computer etc.); 
output an alert information including a type of the action (see mapping of previous limitation where the output includes alert information including type of action as suspected intruder); and 
output the first features (see rejection above including at least paragraphs 28, 30 and 42 where features are output to a detection and tracking module 18 and other modules; additionally, and/or alternatively, the images are output as per figures 2B, 3A, 4A-4B, said images displaying the features of the intruder).

As per claims 15-24, they include the same or similar subject matter as claims rejected above and are therefore likewise rejected. See Wang, paragraphs 24-25, fig. 1B for the information processing method of claim 15 and the non-transitory computer readable medium of claim 20.


Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

Palmer
SYSTEMS AND METHODS FOR MANAGING LIVE VIDEO DATA
20100026811; paragraphs 4, 84-87
Lee
SYSTEMS AND METHODS FOR MANAGING VIDEO DATA
20120121229; paragraphs 26, 29, 43, 45
Hsu et al.
Apparatus for behavior analysis and method thereof
20100278391; paragraphs 2-6
Oami et al.
PERSON TRACKING DEVICE, PERSON TRACKING METHOD, AND NON-TRANSITORY COMPUTER READABLE MEDIUM STORING PERSON TRACKING PROGRAM
20130329958; paragraphs 11, 54-55
Oami et al.
PERSON CLOTHING FEATURE EXTRACTION DEVICE, PERSON SEARCH DEVICE, AND PROCESSING METHOD THEREOF
20120201468; paragraphs 41-45





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED H HASAN/Primary Examiner, Art Unit 2154